Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of August 30, 2016, by and between Foresight Energy LP, a Delaware limited
partnership (the “Partnership”) and Murray Energy Corporation, an Ohio
corporation (“MEC”).

WHEREAS, this Agreement is made in connection with a global restructuring of the
indebtedness and other obligations of the Partnership effected pursuant to that
certain Amended and Restated Transaction Support Agreement, dated as of July 22,
2016, by and among the Partnership, certain subsidiaries of the Partnership,
Foresight Energy GP LLC, a Delaware limited liability company and the general
partner of the Partnership, and the other parties thereto; and

WHEREAS, this Agreement is intended to amend, restate and replace the rights of
MEC pursuant to that certain Registration Rights Agreement, dated June 23, 2014
(the “Original Agreement”);

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the First Amended and Restated
Agreement of Limited Partnership of the Partnership dated June 23, 2014, as
amended from time to time (the “Partnership Agreement”). The terms set forth
below are used herein as so defined:

“Affiliate” means, with respect to a specified Person, directly or indirectly
controlling, controlled by, or under direct or indirect common control with such
specified Person. For the purposes of this definition, “control” means the power
to direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” has the meaning given to such term in the introductory paragraph.

“Commission” has the meaning given to such term in Section 1.02.

“Contribution Agreement” has the meaning given to such term in the recitals of
this Agreement.

“Effectiveness Period” has the meaning given to such term in Section 2.01.

“Exchange Act” has the meaning given to such term in Section 2.08(a).

“Exchangeable Common Units” means the Common Units issuable upon exchange of the
Exchangeable PIK Notes in accordance with the terms of the Exchangeable PIK
Notes Indenture.

“Exchangeable PIK Notes” means the 15.00% Senior Secured Second Lien
Exchangeable PIK Notes due 2017 issued by Foresight Energy LLC and Foresight
Energy Finance Corporation pursuant to the Exchangeable PIK Notes Indenture.

“Exchangeable PIK Notes Indenture” means the Indenture, dated as of August 30,
2016, by and among Foresight Energy LLC, Foresight Energy Finance Corporation,
the other Persons party thereto as



--------------------------------------------------------------------------------

“Guarantors” thereunder, Wilmington Trust, National Association, as “Trustee”
thereunder, American Stock Transfer & Trust Company LLC, as “Notes
Administrator” and “Exchange Agent” thereunder, as amended, supplemented or
otherwise modified from time to time.

“Fungible Securities” means Common Units other than the Exchangeable Common
Units until the time that such Exchangeable Common Units have been determined by
the General Partner to have like intrinsic economic and United States federal
income tax characteristics, in all material respects, to the intrinsic economic
and United States federal income tax characteristics of the Common Units then
held through The Depositary Trust Company.

“General Partner” means Foresight Energy GP LLC, a Delaware limited liability
company and the general partner of the Partnership.

“Holder” means the record holder of any Registrable Securities party to this
Agreement.

“Losses” has the meaning given to such term in Section 2.08(a).

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“Murray Investment Group” means MEC, any of its Affiliate and any investor that
participates with MEC and/or its Affiliates in providing funds for the
redemption or purchase of the Exchange PIK Notes.

“Notice” has the meaning given to such term in Section 2.01.

“Operating Company” means Foresight Energy LLC, a Delaware limited liability
company and all of its subsidiaries.

“Original Agreement” has the meaning given to such term in the recitals of this
Agreement.

“Other Holder” means (i) a “Holder” as that term is defined in the Registration
Rights Agreement, dated as of August 30, 2016 (the “Noteholder Registration
Statement”), among the Partnership and the other parties thereto and (ii) a
“Holder” as that term is defined in the Registration Rights Agreement, dated as
of August 30, 2016, among the Partnership and Foresight Reserves, LP, a Nevada
limited partnership, and the other parties thereto, it being understood that an
“Other Holder” is not a Holder under this Agreement.

“Partnership” has the meaning given to such term in the introductory paragraph.

“Person” means any individual, corporation, partnership, limited liability
company, voluntary association, joint venture, trust, limited liability
partnership, unincorporated organization, government or any agency,
instrumentality or political subdivision thereof, or any other form of entity.

“Primary Offering” has the meaning given to such term in Section 2.02(b).

“Primary Units” has the meaning given to such term in Section 2.02(b).

“Redemptee” has the meaning given to such term in Section 2.02(b).

“Redemption” has the meaning given to such term in Section 2.02(b).



--------------------------------------------------------------------------------

“Redemption Demand Notice” has the meaning given to such term in Section
2.02(b).

“Registrable Securities” means the (i) Common Units that are owned or held by
any Holder from time to time, including (a) Common Units issuable upon
conversion of Subordinated Units or the Combined Interests pursuant to the terms
of the Partnership Agreement, and (b) Common Units deliverable upon the exchange
of conversion of other securities, and (ii) Subordinated Units that are owned or
held by any Holder from time to time, which Registrable Securities are subject
to the rights provided herein until such rights terminate pursuant to the
provisions hereof.

“Registration Expenses” means all expenses (other than Selling Expenses)
incident to the Partnership’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on a Registration
Statement pursuant to Section 2.01 and/or in connection with an Underwritten
Offering pursuant to Section 2.02(a), and the disposition of such Registrable
Securities, including, without limitation, all registration, filing, securities
exchange listing and securities exchange fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority, fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
any transfer taxes and the fees and disbursements of counsel for the Partnership
and independent public accountants for the Partnership, including the expenses
of any special audits or “cold comfort” letters required by or incident to such
performance and compliance.

“Registration Statement” has the meaning given to such term in Section 2.01.

“Securities Act” has the meaning given to such term in Section 1.02.

“Selling Expenses” means all underwriting fees, discounts and selling
commissions applicable to the sale of Registrable Securities.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

“Shelf Registration Statement” has the meaning given to such term in Section
2.01.

“Testing-the-Waters Communication” means any oral or written communication with
potential investors undertaken in reliance on Section 5(d) of the Securities
Act.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Registrable Securities are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

“Written Testing-the-Waters Communication” means any Testing-the-Waters
Communication that is a written communication within the meaning of Rule 405
under the Securities Act.

Section 1.02. Registrable Securities. Any Registrable Security will cease to be
a Registrable Security (a) at the time a Registration Statement covering such
Registrable Security has been declared effective by the Securities and Exchange
Commission (the “Commission”), or otherwise has become effective, and such
Registrable Security has been sold or disposed of pursuant to such Registration
Statement; (b) at the time such Registrable Security has been disposed of
pursuant to Rule 144 (or any similar provision then in effect under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”)); (c) if such Registrable Security is held by
the Partnership or one of its subsidiaries; or (d) at the time such Registrable
Security has been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned to the transferee of such securities.



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.01. Demand Registration. Upon the written request (a “Notice”) by
Holders owning at least twenty percent (20%) of the then-outstanding Registrable
Securities, the Partnership shall file with the Commission, as soon as
reasonably practicable, but in no event more than 90 days following the receipt
of the Notice, a registration statement (each, a “Registration Statement”) under
the Securities Act to register the offer and sale of Registerable Securities
that are Fungible Securities (which Registration Statement may, at the option of
the Holders giving such Notice, be a registration statement under the Securities
Act that provides for the resale of the Registrable Securities that are Fungible
Securities pursuant to Rule 415 from time to time by the Holders (a “Shelf
Registration Statement”)). The Partnership shall use its commercially reasonable
efforts to cause each Registration Statement to be declared effective by the
Commission as soon as reasonably practicable after the initial filing of the
Registration Statement. Any Registration Statement shall provide for the resale
pursuant to any method or combination of methods legally available to, and
requested by, the Holders of any and all Registrable Securities covered by such
Registration Statement. The Partnership shall use its commercially reasonable
efforts to cause each Registration Statement filed pursuant to this Section 2.01
to be continuously effective, supplemented and amended to the extent necessary
to ensure that it is available for the resale of all Registrable Securities that
are Fungible Securities by the Holders until all Registrable Securities covered
by such Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). Each Registration Statement when effective (and the
documents incorporated therein by reference) shall comply as to form in all
material respects with all applicable requirements of the Securities Act and
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. There shall be no limit on the number of Registration
Statements that may be required by the Holders hereunder.

Section 2.02. Underwritten and Redemptive Offerings.

(a) Request for a Secondary Offering. If one or more Holders collectively elect
to dispose of at least 2.5 million Registrable Securities that are Fungible
Securities (subject to adjustment pursuant to Section 3.04) the Partnership
shall, upon the written request (a “Secondary Offering Demand Notice”) by such
Holders, retain underwriters in order to permit such Holders to effect such sale
through an Underwritten Offering (a “Secondary Offering”). The obligation of the
Partnership to retain underwriters shall include the preparation and entry into
an underwriting agreement, in customary form, with the Managing Underwriter or
underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.08 and taking all reasonable
actions as requested by the Managing Underwriter or underwriters to expedite or
facilitate the disposition of such Registrable Securities, including causing its
management to participate in a “roadshow” or similar marketing efforts.

(b) Request for Equity-Financed Redemption. In lieu of a Secondary Offering
pursuant to Section 2.02(a), the Partnership, upon the written request (the
“Redemption Demand Notice”) by such Holders (the “Redemptees”), shall use
commercially reasonable efforts to undertake an equity financing consisting of
(i) a public offering (including an Underwritten Offering), (ii) a private
placement or (iii) a combination of each (a “Primary Offering”), in each case,
of an equal number of Common Units (the “Primary Units”). The net proceeds
(after Registration Expenses but before Selling Expenses) of such Primary
Offering will be used to redeem from each Redemptee the number of Registrable
Securities specified in each Redemptee’s Redemption Demand Notice (the
“Redemption”). The obligation of the Partnership to undertake the Primary
Offering shall include the preparation and filing of an offering



--------------------------------------------------------------------------------

document, such as an offering memorandum or Registration Statement, as
applicable, as well as the preparation and execution of a purchase agreement or
underwriting agreement in customary form, which shall include, among other
provisions, indemnities to the effect and to the extent provided in Section 2.08
and taking all reasonable actions as are requested by the Managing Underwriter
or underwriters or placement agent (as applicable, the “Selling Agent”), or, if
no Selling Agent, the Redemptees, to expedite or facilitate the disposition of
Primary Units, including causing its management to participate in a

“roadshow” or similar marketing efforts.

(c) Limitation on Offerings. In no event shall the Partnership be required
hereunder to participate in more than an aggregate of three Primary Offerings
and Secondary Offerings under this Agreement in any twelve-month period.

(d) General Procedures. In connection with any Primary Offering or Secondary
Offering under this Agreement, the Holders of a majority of the Registrable
Securities being sold in such Underwritten Offering shall be entitled, subject
to the Partnership’s consent (which is not to be unreasonably withheld), to
select the Managing Underwriter or Underwriters. In connection with any
Underwritten Offering under this Agreement, each Selling Holder and the
Partnership shall be obligated to enter into an underwriting agreement that
contains such representations and warranties, covenants, indemnities and other
rights and obligations as are customary in underwriting agreements for firm
commitment offerings of securities. No Selling Holder may participate in such
Underwritten Offering unless such Selling Holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents reasonably required under the terms of such underwriting
agreement. Each Selling Holder may, at its option, require that any or all of
the representations and warranties by, and the other agreements on the part of,
the Partnership to and for the benefit of such underwriters also be made to and
for such Selling Holder’s benefit and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also be conditions precedent to such Selling Holder’s obligations. If
any Selling Holder disapproves of the terms of an underwriting, such Selling
Holder may elect to withdraw from the Underwritten Offering by notice to the
Partnership and the Managing Underwriter; provided, however, that such
withdrawal must be made at a time prior to the time of pricing of such
Underwritten Offering. No such withdrawal shall affect the Partnership’s
obligation to pay Registration Expenses.

(e) Withdrawal. If any (i) Selling Holder disapproves of the terms of a
Secondary Offering or (ii) Redemptee disapproves of the terms of a Primary
Offering, such Person may elect to withdraw its request that the Partnership
undertake such offering by written notice to the Partnership; provided, however,
that such withdrawal must be made at a time prior to the time of pricing of such
offering. No such withdrawal shall affect the Partnership’s obligation to pay
Registration Expenses, if applicable.

Section 2.03. Piggyback Rights.

(a) Participation. If the Partnership proposes to file (i) a registration
statement or (ii) a prospectus supplement to an effective Shelf Registration
Statement and Holders may be included in the offering to which such prospectus
supplement relates without the filing of a post-effective amendment to such
Shelf Registration Statement, in each case, for the sale of Common Units in an
Underwritten Offering for its own account and/or another Person, then as soon as
practicable following the engagement of counsel by the Partnership to prepare
the documents to be used in connection with such Underwritten Offering, the
Partnership shall give notice (which may be given by electronic mail) of such
proposed Underwritten Offering to each Holder holding at least one million
Registrable Securities (subject to adjustment in accordance with Section 3.04)
and such notice shall offer such Holders the opportunity to



--------------------------------------------------------------------------------

include in such Underwritten Offering such number of Registrable Securities that
are Fungible Securities (the “Included Registrable Securities”) as each such
Holder may request in writing; provided, however, that if the Partnership has
been advised by the Managing Underwriter that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price, timing or distribution of the Common Units in the Underwritten
Offering, then (A) if no Registrable Securities can be included in the
Underwritten Offering in the opinion of the Managing Underwriter, the
Partnership shall not be required to offer such opportunity to the Holders or
(B) if any Registrable Securities can be included in the Underwritten Offering
in the opinion of the Managing Underwriter, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.03(b). Subject to Section 2.03(b), the
Partnership shall include in such Underwritten Offering all included Registrable
Securities that are Fungible Securities with respect to which the Partnership
has received requests within two (2) Business Days (or one (1) Business Day in
connection with a “bought deal” or an “overnight” Underwritten Offering) after
the Partnership’s notice has been delivered in accordance with Section 3.01. If
no written request for inclusion from a Holder is received within the specified
time, such Holder shall have no further right to participate in such
Underwritten Offering. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, the Partnership shall determine for any reason not to
undertake or to delay such Underwritten Offering, the Partnership may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering and (y) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the
Partnership of such withdrawal at or prior to the time of pricing of such
Underwritten Offering.

(b) Priority of Registration. If the Managing Underwriter of any proposed
Underwritten Offering advises the Partnership that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect in any material respect on the
price, timing or distribution of the Common Units offered or the market for the
Common Units, then the Common Units to be included in such Underwritten Offering
shall include the number of Units that such Managing Underwriter advises the
Partnership can be sold without having such adverse effect, with such number to
be allocated (i) first, (A) to the Partnership, if the Partnership initiates the
Underwritten Offering, or (B) to the Holder(s) or Other Holder(s) initiating the
Underwritten Offering if such Holders or Other Holders initiate the Underwritten
Offer, on a pro rata basis based on the number of Common Units requested by such
Holders or Other Holders, as the case may be, to be included in the Underwritten
Offering, (ii) second, to the Holder(s) or Other Holders(s) (other than any
Holder(s) or Other Holder(s) initiating the Underwritten Offering, if
applicable), on a pro rata basis based on the total number of Common Units
requested by such Holder(s) and Other Holder(s) to be included in the
Underwritten Offering; provided, that in the case of an underwritten offering of
Common Units effected pursuant to the Noteholder Registration Statement, the
Other Holder(s) seeking to include Common Units in such offering pursuant to
Section 3(d) or Section 4(d) of the Noteholder Registration Statement shall be
deemed to be Other Holder(s) initiating such offering, (iii) third, to the
Partnership, if the Partnership is seeking to include Common Units in the
Underwritten Offering and (iv) fourth, to any Person other than a Holder, an
Other Holder or the Partnership.

Section 2.04. Delay Rights. If the General Partner determines that the
Partnership’s compliance with its obligations under this Article II would be
materially detrimental to the Partnership and its Partners because such
registration would (a) materially interfere with a significant acquisition,



--------------------------------------------------------------------------------

reorganization, financing or other similar transaction involving the
Partnership, (b) require premature disclosure of material information that the
Partnership has a bona fide business purpose for preserving as confidential or
(c) render the Partnership unable to comply with applicable securities laws,
then the Partnership shall have the right to postpone compliance with its
obligations under this Article II for a period of not more than three months,
provided, that such right pursuant to this Section 2.04 may not be utilized more
than twice in any twelve-month period.

Section 2.05. Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to each
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep each Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by
such Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering and the Managing Underwriter notifies the Partnership
in writing that, in the sole judgment of such Managing Underwriter, inclusion of
detailed information in such prospectus supplement is of material importance to
the success of the Underwritten Offering of such Registrable Securities, the
Partnership shall use its commercially reasonable efforts to include such
information in such prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Registration Statement or supplement or amendment thereto, and
(ii) such number of copies of such Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder and each underwriter, at any time when a
prospectus is required to be delivered under the Securities Act, of (i) the
filing of a Registration Statement or any prospectus or prospectus supplement to
be used in connection therewith, or any amendment or supplement thereto, and,
with respect to such Registration Statement or any post-effective amendment
thereto, when the same has become effective; and (ii) any written comments from
the Commission with respect to any filing referred to in clause (i) and any
written request by the Commission for amendments or supplements to a
Registration Statement or any prospectus or prospectus supplement thereto;



--------------------------------------------------------------------------------

(f) immediately notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of (i)
the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary in order to make the statements therein not
misleading (in the case of the prospectus contained therein, in the light of the
circumstances under which a statement is made); (ii) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement, or the initiation of any proceedings for that purpose;
or (iii) the receipt by the Partnership of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, the Partnership agrees to, as promptly as practicable,
amend or supplement the prospectus or prospectus supplement or take other
appropriate action so that the prospectus or prospectus supplement does not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading in the light of the circumstances then existing and to
take such other reasonable action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to any offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering (to the extent available) and a letter of like
kind dated the date of the closing under the underwriting agreement, in each
case, signed by the independent public accountants who have certified the
Partnership’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “cold
comfort” letter shall be in customary form and covering substantially the same
matters with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as have been customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities by the Partnership and such
other matters as such underwriters and Selling Holders may reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act;

(k) cause all Registrable Securities registered pursuant to this Agreement to be
listed on each securities exchange or nationally recognized quotation system on
which similar securities issued by the Partnership are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of the
Registrable Securities;



--------------------------------------------------------------------------------

(m) provide a transfer agent and registrar for all Registrable Securities
covered by a Registration Statement not later than the effective date of such
registration statement; and

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of the Registrable Securities.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this Section
2.05, shall forthwith discontinue disposition of the Registrable Securities by
means of a prospectus or prospectus supplement until such Selling Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
subsection (f) of this Section 2.05 or until it is advised in writing by the
Partnership that the use of the prospectus may be resumed, and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus.

Section 2.06. Cooperation by Holders. The Partnership shall have no obligation
to include in a Registration Statement, or in an Underwritten Offering pursuant
to Section 2.02(a), Registrable Securities of a Selling Holder who has failed to
timely furnish such information that, in the opinion of counsel to the
Partnership, is reasonably required in order for the registration statement or
prospectus supplement, as applicable, to comply with the Securities Act.

Section 2.07. Expenses. The Partnership will pay all reasonable Registration
Expenses, including in the case of an Underwritten Offering, regardless of
whether any sale is made in such Underwritten Offering. Each Selling Holder
shall pay all Selling Expenses in connection with any sale of its Registrable
Securities hereunder. The Partnership shall be responsible for legal fees
incurred by Holders in connection with the exercise of such Holders’ rights
hereunder.

Section 2.08. Indemnification.

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder participating therein, its
directors, officers, employees and agents, and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”), and its directors, officers, employees or
agents, against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Selling Holder, director, officer, employee, agent or
controlling Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus or any Written Testing-the-Waters Communication, in the light
of the circumstances under which such statement is made) contained in any
Written Testing-the-Waters Communication, a Registration Statement, any
preliminary prospectus or prospectus supplement, free writing prospectus or
final prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus or any
Written Testing-the-Waters Communication, in the light of the circumstances
under which they were made) not misleading, and will reimburse each such Selling
Holder, its directors, officers, employee and agents, and each such controlling
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings as such
expenses are incurred; provided, however, that the Partnership will not be
liable in any such case if and to the extent that any



--------------------------------------------------------------------------------

such Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder, its directors, officers, employees and agents
or such controlling Person in writing specifically for use in any Written
Testing-the-Waters Communication, a Registration Statement, or prospectus or any
amendment or supplement thereto, as applicable. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such directors, officers, employees, agents or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, its directors, officers,
employees and agents and each Person, if any, who controls the Partnership
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in any Written Testing-the-Waters
Communication, a Registration Statement, any preliminary prospectus or
prospectus supplement, free writing prospectus or final prospectus or prospectus
supplement contained therein, or any amendment or supplement thereof; provided,
however, that the liability of each Selling Holder shall not be greater in
amount than the dollar amount of the proceeds (net of any Selling Expenses)
received by such Selling Holder from the sale of the Registrable Securities
giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have to any indemnified party other than under this Section 2.08. In
any action brought against any indemnified party, the indemnified party shall
notify the indemnifying party of the commencement thereof. The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnified party shall settle any action brought against it with respect to
which it is entitled to indemnification hereunder without the consent of the
indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified



--------------------------------------------------------------------------------

party as a result of such Loss in such proportion as is appropriate to reflect
the relative fault of the indemnifying party on the one hand and of such
indemnified party on the other in connection with the statements or omissions
that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall the Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09. Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Exchange Act at all times from and after
the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

Section 2.10. Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to a Holder by the
Partnership under this Article II may be transferred or assigned by such Holder
to one or more transferee(s) or assignee(s) of such Registrable Securities or to
any member of the Murray Investment Group; provided, however, that (a) unless
such transferee or assignee is an Affiliate of MEC, each such transferee or
assignee holds Registrable Securities representing at least 500,000 of the
then-outstanding Registrable Securities, subject to adjustment pursuant to
Section 3.04, (b) the Partnership is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee and
identifying the Registrable Securities with respect to which such registration
rights are being transferred or assigned, and (c) each such transferee agrees to
be bound by this Agreement. A transfer or assignment by a Holder of Registrable
Securities in accordance with this Section 2.10 shall not impact the rights of
such Holder with respect to any Registrable Securities that continue to be held
or beneficially owned by such Holder following such transfer or assignment.



--------------------------------------------------------------------------------

Section 2.11. Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder who, along with its Affiliates, holds at least one
million of the then outstanding Registrable Securities (subject to adjustment
pursuant to Section 3.04), agrees to enter into a customary letter agreement
with underwriters providing such Holder will not effect any public sale or
distribution of the Registrable Securities during the 90 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the
Commission with respect to the pricing of an Underwritten Offering, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Partnership or the officers, directors or any other unitholder of the
Partnership on whom a restriction is imposed and (ii) the restrictions set forth
in this Section 2.11 shall not apply to any Registrable Securities that are
included in such Underwritten Offering by such Holder.

ARTICLE III

MISCELLANEOUS

Section 3.01. Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to MEC:

Murray Energy Corporation

46226 National Road

St. Clairsville, Ohio 43950

Attention: Mr. Robert D. Moore and Mr. Michael McKown

Email: rmoore@coalsource.com; mmckown@coalsource.com

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Christian O. Nagler

Email: cnagler@kirkland.com

(b) if to a transferee of MEC, to such Holder at the address provided pursuant
to Section 2.10; and

(c) if to the Partnership:

Foresight Energy LP

211 North Broadway, Suite 2600

Saint Louis, MO 63102

Attention: General Counsel

Email: rashda.buttar@foresight.com



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via electronic mail; and when actually received, if
sent by courier service or any other means.

Section 3.02. Successor and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

Section 3.03. Assignment of Rights. All or any portion of the rights and
obligations of the Holders under this Agreement may be transferred or assigned
by the Holders in accordance with Section 2.10 hereof.

Section 3.04. Recapitalization, Exchanges, Etc. Affecting the Registrable
Securities. The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all securities of the Partnership or any
successor or assign of the Partnership (whether by merger, consolidation, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, splits, recapitalizations, pro rata distributions and the like
occurring after the date of this Agreement.

Section 3.05. Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each party, in addition to and without limiting
any other remedy or right it may have, will have the right to an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and enforcing specifically the terms and provisions hereof, and
each of the parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right will not
preclude any such party from pursuing any other rights and remedies at law or in
equity that such party may have.

Section 3.06. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.07. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.08. Governing Law. The Laws of the State of Delaware shall govern this
Agreement.

Section 3.09. Severability of Provisions. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.10. Scope of Agreement. The rights granted pursuant to this Agreement
are intended to supplement and not to reduce or replace any rights any Holders
may have under the Partnership Agreement with respect to the Registrable
Securities. The parties agree that this Agreement amends, restates and replaces
the rights of any Holders party to the Original Agreement, and that the rights,
privileges, obligations and liabilities of such Holders under the Original
Agreement are terminated and no longer in any force and effect on the date
hereof. This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and



--------------------------------------------------------------------------------

understanding of the parties hereto in respect of the subject matter contained
herein. Except as provided in the Partnership Agreement, there are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the rights granted by the Partnership set
forth herein. Except as provided in the Partnership Agreement, this Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

Section 3.11. Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

Section 3.12. No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.13. Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.14. Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Partnership and the Holders shall have any obligation hereunder and that,
notwithstanding that one or more of the Holders may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the Holders or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable Law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Holders or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Holders under this Agreement or any documents or instruments
delivered in connection herewith or therewith or for any claim based on, in
respect of or by reason of such obligation or its creation, except in each case
for any assignee of the Holders hereunder.

Section 3.15. Determination of Fungibility. By execution of this Agreement on
behalf of the Partnership in its capacity as general partner of the Partnership,
the General Partner hereby agrees to reasonably determine in good faith whether
Exchangeable Common Units have like intrinsic economic and United States federal
income tax characteristics, in all material respect, to the intrinsic economic
and United States federal income tax characteristics of the Common Units then
held through The Depository Trust Company. Such determination shall be made by
the General Partner with respect to any Exchangeable Common Units promptly
following the issuance thereof and from time to time promptly following the
request for such determination by any Holder.

Section 3.16. Interpretation. All references to “Articles” and “Sections” shall
be deemed to be references to Articles and Sections of this Agreement, unless
otherwise specified. All references to instruments, documents, contracts and
agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

FORESIGHT ENERGY LP By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President & Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HOLDER MURRAY ENERGY CORPORATION By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   Executive VP, COO & CFO

 

[Signature Page to Registration Rights Agreement]